department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division release number release date ape certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective november 20xx the revocation of your exempt status was made for the following reason s you are not operating for any charitable religious educational or other exempt_purpose our examination for the tax years ended december 20xx and december 20xx reveals that you are not engaged primarily in activities which accomplish religious charitable educational or other exempt purposes as required by treas req sec_1_501_c_3_-1 moreover you failed the organizational_test for exemption because your corporate status has been suspended therefore you are nota corporation community chest fund or foundation as required by sec_501 contributions to your organization are no longer deductible under sec_170 after november 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven't been able to resolve your problem with the irs tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for our assistance which is always free if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosure publication letter catalog number 34198j internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street ms 4900-dal dallas tx department of the treasury date date taxpayer_identification_number form_990 990ez tax_year s ended december 20xx and 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a explanation of items rev date name of organization taxpayer tax identification_number year period ended december 20xx and 20xx issue whether the tax exempt status of should be revoked as of november 20xx for failing to comply with the operational_test within the meaning of sec_501 of the internal_revenue_code code and the regulations thereunder facts organizational information was incorporated in the state of on august 19xx no longer has any governing instruments articles of incorporation bylaws application form for recognition of exemption and the determination_letter we were unable to obtain the archived copies of these documents from the irs’s records unit nevertheless irs records indicate that exempt status under sec_501 and sec_170 of the code in october 19xx received its the name shown on all returns that the form_990 return of organization exempt from income_tax filed are slightly different from the name within irs records filed for the year ending december 20xx had the name the unabbreviated version of this name is d b a as however the state of website indicated full name within the irs records is name without __ or doing business as name without governing instruments and without any requested a name change we were not able to determine the cause of these records indicating differences to indicate all these variations of names represent the same entity we included them all in the header of this report operational information we audited the form_990 for the year ending december 20xx form 990-ez short_form return of organization exempt from income_tax for the year ending december 20xx and the activities of the mission was education of children from kindergarten through grade on both returns in 20xx reported dollar_figure program service expenses and stated its accomplishment as during the year the organization served approximately students in its academic extracurricular and other programs and activities in 20xx semester the organization served approximately students school closed in june 20xx program service fee and stated that during the spring reported dollar_figure agent interviewed the chief financial officer cfo on july 20xx the cfo started working for with in october 20xx as a bookkeeper but she did the books at home therefore she was not familiar was a regular pre-k through grade private activities and operations according to her form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a rev date name of organization taxpayer explanation of items tax identification_number year period ended december 20xx and 20xx school that offered academic programs to students it might have operated after-school programs but she was not sure experienced financial difficulties since 20xx due to lack of enrolled students according to the financial statements summer school and fundraising events generated income from donations tuitions material fees filed its final return for the year ending december 20xx and checked the box terminated bank statements showed that closed all its bank accounts in october 20xx however the cfo stated that specific reasons had not officially terminated its status hadn't filed the articles of dissolution had some difficulties in filing the articles of dissolution without providing law organizational and operational requirements for exemption sec_501 of the code provides that an organization must be organized and operated exclusively for a charitable or other exempt_purpose for an entity to be organized for an exempt_purpose it must be a corporation community chest fund or foundation sec_1_501_c_3_-1 of federal tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 of the code if one or more of the following purposes it is organized and operated exclusively for a religious b charitable c scientific d testing for public safety e literary f educational or form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a name of organization taxpayer rev date explanation of items tax identification_number year period ended december 20xx and 20xx g prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides in part that the organization must establish it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests government’s position for an organization to maintain its exempt status it must meet both organizational and operational tests under sec_501 of the code and sec_1_501_c_3_-1 of the regulations the operational_test generally requires that an organization operates consistently within the requirements of the code otherwise the organization is not operated exclusively for charitable purposes and will lose its tax exempt status stopped its operation in june 20xx completed winding down all matters in october 20xx when it closed all its bank accounts the documents we observed confirmed these statements has not carried on any exempt activity since october 20xx accordingly stopped conclusion taxpayer’s position proposed action- sec_7428 the cfo orally agreed with the revocation to therefore we propose to revoke its exempt on the revocation agreement form_6018 consent to to indicate that name variations represent the same entity we will be using meeting the operational_test since october 20xx within the meaning of the regulations sec_1_501_c_3_-1 nevertheless failed to complete its termination process because it did not officially dissolve its status with the state of status under sec_501 and sec_170 of the code effective november 20xx failed the operational_test because it stopped operating in october 20xx the exempt status is required to file forms u s_corporation income_tax return from november 20xx should be revoked effective november 20xx and all the subsequent years if applicable department of the treasury-internal revenue service exempt status form 886-a page of of
